Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on December 10, 2021.  Claims 1-21 have been canceled by the applicant.  Claims 22-43 are pending.

Response to Arguments
Applicant’s arguments, see page 2-14, filed December 10, 2021, with respect to the Specification objection, the Information Disclosure Statement, the Double Patenting Rejection, the Claim Objections, the 101 Rejections, the 112(b) rejections and the 103 rejections have been fully considered and are persuasive.  The objections/rejections of claims 22-43 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 42-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 42, the claim recites “A control unit including a memory, the memory storing a computer program comprising computer program code, the computer program code being adapted to implement the method according to claim 22.”  Claim 22 recites “A method performed by a system for docking a robotic mower with a charging station, the system comprising the robotic mower having a control unit and at least one sensor, a boundary wire, a charging station loop and the charging station”.  The present claim only recites the control unit yet seeks to utilize all of the elements of the system recited in claim 22.  For example, “detecting the charging station loop by means of the at least one sensor”.  While the control unit could utilize sensor data, a control unit alone would not be able to detect the charging station loop.  Therefore, the examiner is unable to ascertain how the control unit recited in this claim would implement the method of the entire system recited in the independent claim.  Because of this, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.
Regarding claim 43, the claim recites “A control unit including a memory, the memory storing a computer program comprising computer program code, the computer program code being adapted to implement the method according to claim 36.”  Claim 36 recites “A method performed by a system for docking a robotic mower with a charging station, the system comprising the robotic mower having a control unit and at least one sensor, a boundary wire, a charging station loop and the charging station”.  The present claim only recites the control unit yet seeks to utilize all of the elements of the system recited in claim 22.  For example, “detecting the charging station loop by means of the at least one sensor”.  While the control unit could utilize sensor data, a control unit alone would not be able to detect the charging station loop.  Therefore, the examiner is unable to ascertain how the control unit recited in this claim would implement the method of the entire system recited in the independent claim.  Because of this, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Allowable Subject Matter
Claims 22-41 are allowed.
Claims 42-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Inquire
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668